MEMORANDUM***
The district court did not abuse its discretion in denying Capitani’s attorney’s late-filed application for attorney’s fees under the Equal Access to Justice Act because her reasons for missing the deadline amounted to “a garden variety claim of excusable neglect.” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990); see Le v. Astrue, 529 F.3d 1200, 1201 (9th Cir.2008); see also Modrowski v. Mote, 322 F.3d 965, 968-69 (7th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.